746 F.2d 1451
1984-2 Trade Cases   66,290
George W. THOMAS, et al., Plaintiffs-Appellants,John Duffy and John F. Dolan, Plaintiffs,v.Hort A. SOPER, etc., et al., Defendants-Appellees.
No. 84-5126Non-Argument Calendar.
United States Court of Appeals,Eleventh Circuit.
Nov. 19, 1984.

Greenfield & Duval, North Miami, Fla., for plaintiffs-appellants.
Cromwell & Remsen, Riviera Beach, Fla., for defendants-appellees.
Hamilton, James, Merkle & Young, Delray Beach, Fla., for First Bank & Trust of Palm Beach Co.
McCune, Hiaasen, Crum, Ferris & Gardner, J. Cameron Story, III, Fort Lauderdale, Fla., for Soper, et al.
Appeal from the United States District Court for the Southern District of Florida.
Before RONEY, FAY and JOHNSON, Circuit Judges.
PER CURIAM:


1
Plaintiffs appeal the granting of a judgment notwithstanding a verdict in favor of the defendants.  We hold that the district court applied the correct rules of law and properly evaluated the evidence presented.  The judgment is affirmed.1


2
This case presents a factual situation very similar to those in Chatham Condominium Association v. Century Village, Inc., 597 F.2d 1002 (5th Cir.1979) and Commodore Plaza v. Saul J. Morgan Enterprises, 746 F.2d 671 (11th Cir.1984), cert. denied, --- U.S. ----, 104 S. Ct. 3512, 82 L. Ed. 2d 820 (1984).  Plaintiffs allege that the defendants (condominium vendors) violated the antitrust laws by tying the purchase of condominium type housing units to long term leases of recreational facilities and common areas.


3
Despite responses to the contrary by the jury, the trial judge held that the evidence showed beyond question that (1) there was only one product involved, (2) the defendants did not have sufficient economic power in the relevant market to restrain competition, and (3) there was no evidence of any violation of the federal anti-trust laws.  The final judgment entered in favor of the defendants is AFFIRMED.



1
 Final Judgment was rendered in favor of the defendants and against the plaintiffs F.G. GRANADOS AND SONS, INC., a Florida corporation;  G.N. PROPERTIES, INC., a Florida corporation;  CALDOS PROPERTIES, INC., a Florida corporation;  BOYNTON WEST DEVELOPMENT CORP., a Florida corporation;  DIVERSIFIED FLORIDA INVESTMENTS CORPORATION, a Florida corporation;  F.G. & SONS MANAGEMENT CO., a Florida corporation;  C and R DEVELOPMENT CORPORATION, a Florida corporation;  FIRST BANK AND TRUST, a Florida corporation;  RAMIRO ANDINO, Trustee;  RODRIGO BUSTAMENTE, Trustee;  and FIRST NATIONAL BANK AND TRUST COMPANY OF LAKE WORTH, and against the Plaintiffs, GEORGE W. THOMAS and HELEN A. THOMAS, his wife;  SIDNEY S. CHAMANDY and AGNES T. CHAMANDY, his wife;  DORIS SPIELBERG, a widow;  DOMINIC MARCHIANO and ANGELA MARCHIANO, his wife;  JOHN SWORD and HELEN SWORD, his wife;  SYLVIO E. FERRARI and NORMA FERRARI, his wife;  MARION Z. PEIRANO, a widow;  ADELINE SIMONS, a widow;  ARTHUR SHORT, HARRY HABER, and RUSSELL J. FENTON, individually
Although there is some confusion, the trial court made it clear that the final judgment does not run against any other members of the purported class.  We will treat the case as if the class had been decertified.  Appellants do not raise this as an issue on appeal.